DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,534,228 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed on 12/29/2020 has been entered.
Reasons for allowance
Claims 1, 2, 4, 5 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Moriwaki US 2015/0301370 in view of Imayama US 2005/0062898 and Chu US 2011/0069271 taken along or in combination, at least fails to disclose or suggest a display device having the first concave portion has a first width, the second concave portion has a second width, and the first width is larger than the second width, along with other claim limitations. Claims 2, 4, 5 and 10 are depended on claim 1 so they are allowable for the same reason.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JIA X PAN/Primary Examiner, Art Unit 2871